Citation Nr: 0710765	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-31 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, claimed on the basis of 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
August 1967, a portion of which represented service in the 
Republic of Vietnam.  He died on May [redacted], 1991.  The appellant 
is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

In a rating decision of August 1994, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The basis for that denial of benefits was 
that the veteran's fatal hepatocellular carcinoma was not 
shown to have been in any way related to his exposure to 
Agent Orange in service.  The appellant voiced no 
disagreement with that denial of benefits, which has now 
become final.  

Since the time of the aforementioned decision, the appellant 
has submitted additional evidence in an attempt to reopen her 
claim.  The RO continued its denial of service connection for 
the cause of the veteran's death, and the current appeal 
ensued.  


FINDINGS OF FACT

1.  In a rating decision of August 1994, the RO denied 
entitlement to service connection for the cause of the 
veteran's death, essentially on the basis that the veteran's 
fatal hepatocellular carcinoma was not shown to be in any way 
the result of exposure to Agent Orange in service.  

2.  Evidence submitted since the time of the August 1994 
decision denying entitlement to service connection for the 
cause of the veteran's death is cumulative and/or redundant, 
and does not raise a reasonable possibility of substantiating 
the appellant's current claim.  


CONCLUSIONS OF LAW


1.  The August 1994 RO decision denying the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. §§ 1110, 7105 (West 
2002); 38 C.F.R. § 3.104 (2006).

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of December 2003, the 
RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate her claim 
for service connection for the cause of her husband's (the 
veteran's) death, as well as what information and evidence 
should be submitted by her, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence in her possession 
pertaining to her claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as various private 
medical records, and pertinent medical articles.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, there is 
no indication that there is any prejudice to the appellant by 
the order of events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
or content of the notice is not shown to have had any effect 
on the case, or to have caused injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the claims 
file, which includes:  the appellant's multiple contentions; 
private medical records and examination reports; and various 
medical articles.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's fatal 
hepatocellular carcinoma was, in fact, the result of exposure 
to Agent Orange during his multiple tours of duty in the 
Republic of Vietnam.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Moreover, where 
a veteran served ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a malignant tumor (i.e., carcinoma) becomes manifest to a 
degree of 10 percent within one year of date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(which is to say, cancers of the lung, bronchus, larynx, or 
trachea), and soft tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) shall be 
service connected, even though there is no record of such 
disease during service, where they become manifest to a 
degree of 10 percent or more any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2006).  For the purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and Allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).  There are primary causes of death, 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ, and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2006).  

The Board notes that, once entitlement to service connection 
for the cause of the veteran's death has been denied by a 
decision of the RO, that determination, absent disagreement 
by the appellant within a period of one year, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.303 (2006).  
Where a claim for entitlement to service connection for the 
cause of the veteran's death has been previously denied, and 
that decision becomes final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an established fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2006).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of a previous RO decision in 
July 1991, it was noted that the veteran's service medical 
records, including his service entrance examination, and a 
service separation examination in July 1967, were negative 
for cancer.  Further noted was that cancer was not noted 
within the first year following the veteran's discharge from 
service.  Inasmuch as the veteran's DD 214 noted Vietnam 
service, exposure to Agent Orange during the veteran's 
service in the Republic of Vietnam was conceded.  Postservice 
records noted metastatic liver cancer developing in 1990, 
many years following the veteran's discharge from service.  
The veteran's death certificate showed his cause of death to 
be hepatorenal failure due to metastatic hepatocellular 
carcinoma.  Based on such evidence, direct service connection 
for hepatocellular carcinoma was denied as not noted in 
service.  Presumptive service connection was also denied, 
inasmuch as the veteran's hepatocellular carcinoma was not 
shown to a compensable degree within one year following his 
separation from service.  

In a subsequent rating decision of August 1994, the RO denied 
entitlement to service connection for the cause of the 
veteran's death, essentially on the basis that, under the 
authority granted by the Agent Orange Act of 1991, the VA had 
determined that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
any other conditions than those for which VA had found a 
positive association between the condition and such exposure.  
Further noted was that the VA had determined that a positive 
association existed between herbicides and the subsequent 
development of chloracne, non-Hodgkin's lymphoma, soft tissue 
sarcoma, Hodgkin's disease, porphyria cutanea tarda, multiple 
myeloma, and cancers of the lung, bronchus, larynx, and 
trachea.  Prior records had reportedly shown that dependency 
and indemnity compensation for service connection for the 
cause of the veteran's death had previously been denied.  
Based on the evidence of record, the RO continued its denial 
of the appellant's claim, finding that available scientific 
and medical evidence did not support the conclusion that the 
condition which was the cause of the veteran's death was 
associated with herbicide exposure, and that there was no 
other basis for service connection for the cause of the 
veteran's death.  That decision was adequately supported by 
and consistent with the evidence then of record, and is 
final.  

Evidence submitted since the time of the August 1994 
decision, consisting for the most part of various private 
medical records and certain medical articles, while arguably 
"new" in the sense that it was not previously of record, is 
not "material."  More to the point, such evidence does 
nothing to alter the previous conclusion that the veteran's 
fatal hepatocellular carcinoma was unrelated to his exposure 
to Agent Orange in the Republic of Vietnam.  While it is true 
that, based on the evidence of record, the veteran's fatal 
cancer may have originated at least in part in his bile duct 
and/or pancreas, the fact remains that none of the cancer(s) 
in question are among those for which service connection 
might be granted on a presumptive basis based on exposure to 
Agent Orange.  

The Board acknowledges that, in an article submitted by the 
appellant entitled "Adverse Health Effects and Exposure to 
Agent Orange," which article constitutes a summary of a 
report by Admiral E. R. Zumwalt to the Secretary of Veterans 
Affairs, the admiral indicated that he was "most comfortable" 
in concluding that it was at least as likely as not that 
liver cancer "was" service connected.  However, the fact 
remains that liver cancer is not one of those specific 
cancers for which service connection might be granted on a 
presumptive basis.  Under the circumstances, and absent other 
evidence specifically related to the appellant's claim, new 
and material evidence has not been submitted.  

This Board is cognizant of the veteran's exemplary military 
service, to include receipt of the Purple Heart Medal and 
Combat Infantryman's Badge.  The Board is bound in its 
decisions, however, by the regulations of the Department, 
instructions of the Secretary and precedent opinions of the 
General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2006).  In this case, new and 
material evidence has not been submitted since the August 
1994 determination; thus, the claim remains final and the 
appeal is denied. 



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, the benefit sought on appeal is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


